LLOYE, J.,
dissents with reasons.
I respectfully dissent. I find the trial court did not err in granting the Motion to Abandon for Failure to Prosecute. La. C.C.P. art. 561(B) mandates that discovery, in order to be designated as a step in the prosecution of an action, must be served upon all parties. The majority concludes that service upon Mr. Goldsmith, in his capacity as trustee for the Jason Charles Goldsmith Trust, was sufficient. I disagree. The codal article requires service on all parties; therefore Mr. Goldsmith should have been served in his individual capacity.